In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-2669

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


LEROY GOREE,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 10 CR 778 — Robert M. Dow, Jr., Judge.


       ARGUED MAY 21, 2014 — DECIDED JUNE 24, 2014


   Before BAUER, ROVNER, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. Leroy Goree (“Goree”) was convicted
by a jury of conspiring to knowingly and intentionally possess
with intent to distribute less than 28 grams of crack cocaine in
violation of 21 U.S.C. §§ 841(a)(1) and 846. Goree now appeals
to this court, asserting that the evidence presented at trial was
insufficient to support the jury’s verdict. For the reasons that
follow, we affirm Goree’s conviction.
2                                                   No. 13-2669

                       I. BACKGROUND
     On April 29, 2008, and May 6, 2008, Goree and Vanessa
Woods (“Woods”) drove from St. Louis, Missouri, to Chicago,
Illinois, in Goree’s minivan in order to purchase crack cocaine.
On both occasions, when they arrived in Chicago, they
followed Christopher Gavin (“Gavin”) to the parking lot of
Garfield Gyros, a restaurant on the south side of the city. Gavin
was a broker who purchased crack cocaine from Isaiah Hicks
(“Hicks”), a known large-scale supplier of crack cocaine. Hicks
was the target of a Bureau of Alcohol, Tobacco, and Firearms
(“ATF”) wiretap investigation that lasted from February 2008
to May 2008; Hicks’s conversations during this time were
recorded, and ATF agents were able to surveil the Garfield
Gyros parking lot and witness the drug deals at issue in this
case.
    A. The April 29, 2008, Drug Transaction
     On April 29, 2008, Gavin called Hicks and arranged to buy
approximately 9 ounces of crack cocaine for $4,900. Hicks
then called Kevin Masuca (“Masuca”), his delivery man, and
ordered Masuca to deliver four 63-gram bags of crack cocaine
to Gavin in the parking lot of Garfield Gyros. Masuca went to
the parking lot and met with Gavin in the backseat of Gavin’s
car. He gave Gavin a black plastic bag full of crack cocaine in
exchange for cash, then left the parking lot. After Masuca left,
Gavin walked to Goree’s minivan and had a brief conversation
with Goree and Woods. He handed over the black plastic bag
containing the crack cocaine to Woods, then returned to his car
and left the parking lot. Goree and Woods left shortly thereaf-
ter.
No. 13-2669                                                    3

   B. The May 6, 2008, Drug Transaction
    On May 6, 2008, Gavin called Hicks and arranged to buy a
half kilogram of crack cocaine for $9,700. Hicks again ordered
Masuca to deliver the crack cocaine to Gavin in the Garfield
Gyros parking lot. Shortly thereafter, Masuca arrived at the
parking lot carrying a brown paper bag filled with crack
cocaine. Gavin, Goree, and Woods were already parked in the
lot at this time. Gavin had arrived in a car driven by David
Johnson (“Johnson”), who served as a lookout during the drug
deal. Masuca met briefly with Gavin inside the restaurant
and then the two entered Johnson’s car while Johnson stood
outside as a lookout. Masuca handed Gavin the brown paper
bag full of the half kilogram of crack cocaine in exchange for
payment. Masuca then left the parking lot. Afterwards, Gavin
exited Johnson’s car carrying the brown paper bag full of crack
cocaine and went to Goree’s car to speak with Woods. Gavin
and Woods exchanged something; Goree then left the minivan
and went into the restaurant. A short while later, Goree left the
restaurant carrying a pizza box and two brown paper bags. He
handed one of the brown paper bags to Woods; the bag
appeared to contain money. Goree then got into his minivan.
Woods walked over to Johnson’s vehicle with the cash-filled
brown paper bag and handed it to Gavin. She then returned to
the driver’s seat of Goree’s minivan, and she and Goree left the
parking lot.
   As Woods drove away, ATF agents attempted to stop the
minivan, believing they would find crack cocaine inside.
Woods, however, sped away and led the agents on a lengthy
high-speed chase through the streets of Chicago. Eventually,
Chicago police officers were able to curb the minivan and
4                                                    No. 13-2669

Woods and Goree were arrested. No crack cocaine was found
on Goree or Woods or inside Goree’s vehicle, however. Agents
released Goree and Woods to avoid compromising the wiretap
investigation of Hicks.
    C. Goree’s Statements to Agents
    Over a year later, in July 2009, Goree was interviewed by an
ATF agent at his home in St. Louis; the agent asked Goree why
he had driven to Chicago with Woods on two separate
occasions the year before. At first, Goree told the agent that he
and Woods went to Chicago in order to look at some proper-
ties they planned to purchase. However, after seeing surveil-
lance photos of him, Woods, Gavin, and Masuca in the Garfield
Gyros parking lot and hearing that agents had recordings of
wiretapped phone calls, Goree admitted that he and Woods
had gone to Chicago to purchase crack cocaine. Goree claimed
that the crack cocaine was for Woods alone, and that he only
agreed to accompany her because she did not know who she
was buying crack cocaine from and was afraid she would be
robbed. When the agent pressed for details about the drug
transactions, Goree admitted that he and Woods purchased “a
lot” of crack cocaine at the first deal and “a half kilo of crack”
during the second deal. The agent then asked Goree about the
May 6, 2008, police chase; Goree admitted that he told Woods
to try and lose the police so that they could dispose of the crack
cocaine they had purchased. He said that he told Woods to dip
in front of a city bus; he then threw the crack cocaine out the
window so he and Woods would not be caught with the drugs.
No. 13-2669                                                    5

   D. Goree’s Trial
    On March 18, 2013, Goree’s jury trial commenced. After the
government rested its case, Goree moved for a directed verdict,
arguing that the government failed to prove that he possessed
the requisite intent to distribute, an essential element of the
conspiracy charge. The court denied Goree’s motion, and on
March 21, 2013, the jury found Goree guilty of conspiring to
knowingly and intentionally possess with intent to distribute
less than 28 grams of crack cocaine in violation of 21 U.S.C.
§§ 841(a)(1) and 846.
   E. Goree’s Post-Trial Motion
    On May 16, 2013, Goree moved for judgment of acquittal,
claiming that the evidence presented at trial was insufficient
for a jury to reasonably conclude that he was guilty of conspir-
acy beyond a reasonable doubt. The court disagreed, finding
that the government had presented “ample evidence” for a
jury to conclude that Goree had conspired with Woods to
purchase a considerable amount of crack cocaine. Goree now
appeals to this court, asserting that the evidence presented at
trial was insufficient for a jury to find him guilty beyond a
reasonable doubt.
                        II. DISCUSSION
    A defendant challenging the sufficiency of the evidence
against him “faces a formidable burden.” United States v.
Burrell, 963 F.2d 976, 987 (7th Cir. 1992). This court reviews a
sufficiency of the evidence challenge in the light most favorable
to the government and will reverse a defendant’s conviction
only if no “rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” United
6                                                     No. 13-2669

States v. Love, 706 F.3d 832, 837 (7th Cir. 2013); United States v.
Jenkins, 419 F.3d 614, 617 (7th Cir. 2005).
    To convict a person of a drug distribution conspiracy under
21 U.S.C. § 846, the government must prove that (1) two or
more people agreed to commit a crime and (2) the defendant
knowingly and willfully participated in the agreement. Smith
v. United States, 133 S. Ct. 714, 719 (2013); Love, 706 F.3d at 837.
“[M]ere knowledge of, association with, or presence at a
conspiracy” will not suffice. Burrell, 963 F.2d at 988 (citing
United States v. Durrive, 902 F.2d 1221, 1229 (7th Cir. 1990)).
Instead, “the government must provide substantial evidence
that a conspiracy existed and that the defendant knowingly
agreed to join it.” United States v. Pazos, 993 F.2d 136, 139 (7th
Cir. 1993). “[S]ubstantial evidence is merely evidence of a
sufficient quantity and quality to support the jury’s verdict.”
United States v. Auerbach, 913 F.2d 407, 414 n.6 (7th Cir. 1990).
Circumstantial evidence, standing alone, can suffice to support
a conspiracy conviction, United States v. Carrillo, 435 F.3d 767,
776 (7th Cir. 2005), as long as “the prosecution presents enough
circumstantial evidence to support, beyond reasonable doubt,
an inference that the defendants agreed among themselves to
distribute drugs … . The critical question … is whether the jury
may reasonably infer a single agreement among the defendants
from the evidence of the drug transactions presented by the
government.” United States v. Townsend, 924 F.2d 1385, 1390
(7th Cir. 1991).
    Goree admits that he drove with Woods to Chicago in order
to buy crack cocaine and to provide security during the drug
deals on April 29, 2008, and May 6, 2008. He asserts, however,
that these actions are insufficient to support a conspiracy
No. 13-2669                                                        7

conviction, since he did not actively participate in the drug
deals, and did not stand to gain financially. This court, how-
ever, has routinely upheld conspiracy convictions of defen-
dants whose actions were akin to those of Goree in the past.
See, e.g., United States v. Gregory, 74 F.3d 819, 824 (7th Cir. 1996)
(affirming defendant’s conspiracy conviction when the drug
deals occurred in his apartment and he served as security
during the transactions); United States v. Vega, 72 F.3d 507, 513
(7th Cir. 1995) (finding the presence of cocaine in one defen-
dant’s car as well as evidence that he handled the cocaine was
sufficient to sustain his conspiracy conviction); United States v.
Ramirez, 45 F.3d 1096, 1103–04 (7th Cir. 1995) (upholding a
defendant’s conspiracy conviction when he provided the car
for the buyer to drive and served as a lookout); Pazos, 993 F.2d
at 137 (finding evidence that the defendant engaged in counter-
surveillance during a drug deal was sufficient to support his
conspiracy conviction).
   In Burrell, we rejected the sufficiency of the evidence
challenges of four defendants who challenged their conspiracy
convictions. 963 F.2d at 991. The four defendants served as
bodyguards while two other defendants agreed to buy a large
amount of marijuana from an undercover agent. Id. at 981. The
bodyguard defendants admitted they were present during the
buy, but argued that their mere presence at the scene was
insufficient to support a conspiracy charge. Id. at 987. In
reaching our decision to affirm the defendants’ conspiracy
convictions, we noted that the defendants did “more than
merely appear at the scene of a drug deal.” Id. at 990. They
drove for hours to be present at the deal and constantly
watched the van during the transaction. Id. We concluded that
8                                                    No. 13-2669

when the evidence was viewed in the light most favorable to
the government, a jury could have inferred that defendants
“knew that a drug deal was going down, and agreed to be a
part of it.” Id.
    In United States v. Hunte, we affirmed a defendant’s
conspiracy conviction even though she did not direct any part
of the drug deal and stood to gain nothing financially. 196
F.3d 687, 691 (7th Cir. 1999). The defendant accompanied her
boyfriend on a cross-country trip, the purpose of which was
to buy and bring back a load of marijuana. Id. at 689. Along
the way, the defendant helped roll joints, registered for a hotel
room, and closed hotel window blinds when her boyfriend
and others were smoking marijuana. Id. at 690. When inter-
viewed by police, the defendant initially lied and said that she
and her boyfriend were traveling around looking for farm
equipment. Id. Though the defendant claimed she was not part
of the conspiracy because she did not stand to benefit finan-
cially from it, we affirmed her conviction, explaining that “[t]he
fact that she did not expect to share directly in the proceeds of
the crime does not defeat a finding of knowing participation.
A criminal without a profit motive is still a criminal as long as
all elements of the crime are established.” Id. at 690–91.
    In United States v. Sasson, we rejected a defendant’s suffi-
ciency of the evidence challenge to his conspiracy conviction,
finding that “a reasonable juror could very easily [have]
conclude[d] … that [the defendant] was an active participant
in the conspiracy.” 62 F.3d 874, 887 (7th Cir. 1995). The defen-
dant was present when drugs were stolen from a pharmacy,
drove a friend to participate in five separate drug deals, and
conducted surveillance at each deal. Id. at 878–80. We noted
No. 13-2669                                                9

that while the defendant “did not personally negotiate or
conduct the drug transactions,” he was “not exactly passing
through while a drug deal went down around him.” Id. at
886–87.
    In this case, Goree admitted that he drove with Woods
from St. Louis to Chicago on April 29, 2008, and May 6, 2008.
Though he initially lied to an ATF agent about the purpose of
their trips to Chicago, Goree eventually admitted that he and
Woods were going to Chicago to purchase crack cocaine. He
acknowledged that he went along to provide security and that
he and Woods bought “a lot” of crack cocaine on April 29,
2008, and “a half kilo of crack” on May 6, 2008. Goree also
volunteered that when police attempted to pull Woods over
after the May 6, 2008, drug deal, he encouraged her to keep
driving, and threw the crack cocaine out the window so that
police would not recover it.
                     III. CONCLUSION
   The evidence presented at Goree’s trial was more than
ample for a jury to have rationally inferred that Goree know-
ingly and actively participated in the conspiracy to possess
crack cocaine with intent to distribute. We therefore AFFIRM
the jury’s verdict.